
	

113 HR 2372 IH: Fairness in Cocaine Sentencing Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2372
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act and the Controlled
		  Substances Import and Export Act regarding penalties for cocaine offenses, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Cocaine Sentencing Act of
			 2013.
		2.Elimination of
			 increased penalties for cocaine offenses where the cocaine involved is cocaine
			 base
			(a)Controlled
			 Substances ActThe following
			 provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are
			 repealed:
				(1)Clause (iii) of
			 section 401(b)(1)(A).
				(2)Clause (iii) of
			 section 401(b)(1)(B).
				(3)The sentence beginning
			 Notwithstanding the preceding sentence in section 404(a).
				(b)Controlled
			 Substances Import and Export ActThe following provisions of the Controlled
			 Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:
				(1)Subparagraph (C)
			 of section 1010(b)(1).
				(2)Subparagraph (C)
			 of section 1010(b)(2).
				
